Title: To Thomas Jefferson from James Wilkinson, 11 August 1807
From: Wilkinson, James
To: Jefferson, Thomas


                        
                            Sir
                            
                            Richmond Augt. 11th. 07 6 of. P.M.
                        
                        It is my purpose to advise you from time to time of our proceedings at this place, pending the passing scenes
                            which Interest our Country in its most vital concerns; for this intrusion I shall offer you no apology, since my motive
                            will be your Information and amusement.
                        The trial of Burr commenced Yesterday, & his Exceptions for cause swept away forty four out of forty eight Jurors—preconceived impressions were admitted in their most unessential form, &
                            the utmost lattitude,—one Man only, Lambert, was found to say he had neither formed an Opinion nor felt an
                            impression, in consequence of the exposition of Mr Burrs projects—what a “Carte Blanche” does this Mans Mind present—of
                            his Character and principles the opinions I have heard are very unfavourable—finally, Col. Carrington, this Lambert, a
                            Mr. Mercer & a Mr. Parker were sworn & suffered to move at large, and nine others were suspended for adjudication—I
                            understand that of the 44 Chalenged for cause, each declared that he believed Mr. Burr, were the charges alleged
                            substantiated against Him, should be hung—several declared they were of opinion he deserved to be hung, and one old & I
                            understand respectable Gentleman, being asked by Burr “have you not said I ought to be hung” replied in the negative.
                            “What then have you said of me”  “That hanging was too good for you” he answered—this was no doubt a disqualifying
                            Expression, but what must have been the feelings of Burr at the sentiment abruptly delivered?—A Juror by the name I think
                            of Booth, a Lt. of Capt. H. Heths Troop of Dragoons, in reply to the Interrogatories put to Him, acknowledged unfavourable
                            impressions, but replied, that the Idea that it was impossible he could be biased by any other considerations than the Law
                            & the Evidence was unwarrantable, “no preconceived opinion, said he, can influence my Judgment as a Juror—He
                            pourtrayed in strong language the inconsistency of Capt. Heths late Antipathies against, & present sympathies for Col.
                            Burr—a year since he wished Him dead as the murderer of Hamilton, now he wished him rescued from the Justice of his
                            Country—Col. E. Carrington answered that “He always thought Col. Burr had some design in view incompatible with the Laws,
                            but whether it might amount to treason or Misdemeanor he did not know—that “he had considered the posture of affairs at
                            New Orleans as fully justifying General Wilkinsons Conduct there and that he entirely approved of his Conduct.”
                        This Day has been occupied in an animated debate, touching the propriety of admiting the Members, turned over
                            Yesterday for adjudication, to sit as Jurors, and altho no determination has taken place as Yet, the Argument still being
                            continued, I do expect they will be set aside.
                        Blennarhassett was brought into Court Yesterday, it would seem for the bare purpose of receiving the
                            salutations of his chief, as he retired soon after the entré of the Emperor & his suite—It was remarked that several of
                            the Jurors dismissed Yesterday were immediately Subpenaed on the part of Burr.—who had before received 171 Subpenas. from
                            the Court—
                        Burr preserves a firm Mind & his Talents & resources are on the stretch, He can instruct his Counsel, yet
                            he is ably supported by Wickham & Martin, and Botts appears to be
                            an indefatigable, act[ive,] scrutinizing drudge—our Counsel are
                            able, Zealous & faithful, yet Sir I do think you should direct Mr. Rodny to come forward, even should he decline
                            speaking, because he unquestionably best understands the connection & combination of the Testimony which from first to
                            last has passed his Inspection.
                        I this moment understand the Court have decided, “that a man of the pannel who has carried his belief of the
                            Treasonable intention of Col. Burr down to the transactions at Blennarhassetts Island, is incompetent as a Juror.” Of
                            those rejected several have declared they believed no overt act had been committed, but were satisfied of the intention—I
                            send you by Dr. Upshaw a Map of the Canadian River which I procured with difficulty—& am with respect &
                            attachment truly your faithful
                        
                            Ja Wilkinson
                            
                        
                        
                            Dayton Sir is not yet apprehended tho’ it is
                                notorious he is in this vicinity—great very great exception is taken to this circumstance—It is considered
                                reproachful to the Laws & the Government.
                            
                        
                    
    I consider the nine turned over for this Day as rejected—

                  
    of this City

               